Citation Nr: 0301293	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  97-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tooth loss as 
secondary to the medication prescribed for a service-
connected seizure disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966 and from January 1970 to April 1980.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

This issue was remanded by the Board in April 1998 and May 
2000.  Following the requested development, the RO 
continued its denial of the claimed benefit.  The case has 
been returned to the Board and is ready for final 
appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connection is in effect for a seizure 
disorder.  

3.  The veteran has loss of teeth as a direct result of 
post-service periodontitis, which is due to improper oral 
hygiene; the loss of teeth is unrelated to the medication 
prescribed for his service-connected seizure disorder.  


CONCLUSION OF LAW

Tooth loss is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical and dental records shows 
that at the time of the entrance examination the veteran 
was missing all 3rd molars (teeth numbers 1, 16, 17, and 
32).  A January 1980 clinical record shows that he was 
treated for seizures with Dilantin from October 1978 to 
October 1979.

The transcript of the veteran's February 1980 Air Force 
physical evaluation board proceeding shows that he 
complained of severe tooth and gum trouble.  He added that 
his teeth hurt and that he experienced bleeding and 
swollen gums.  He stated that this condition began when he 
began taking Dilantin 15 months earlier.

During a June 1980 VA neurological examination, the 
veteran reported that he had taken Dilantin for his 
seizure disorder but was not any medication at the current 
time.  On a June 1980 VA general medical examination, it 
was noted that his teeth were in excellent repair.  A July 
1980 VA dental examination noted abnormal findings of 
gingiva and oral hygiene.  Teeth numbered 1, 16, 17, and 
32 were absent.  The assessment was calculus.

A December 1995 VA general medical examination shows that 
the veteran had been off Dilantin since 1980.  He claimed 
his teeth were loose due to the use of Dilantin in service 
from 1978 to 1980.  An examination showed periodontal 
disease.  

A February 1997 VA neurology outpatient treatment record 
contains a notation indicating that the veteran had taken 
Dilantin for seizures beginning in 1979 which caused bad 
teeth.

June and July 1998 VA examinations culminated in diagnoses 
of edentulous maxillary arch and severe periodontitis.  

The clinical history recorded in connection with a June 
1999 VA dental examination indicated that the veteran was 
taking Dilantin for his service-connected seizure 
disorder.  The examiner opined that the veteran's loss of 
teeth was caused by periodontitis, which is due to 
improper oral hygiene.  He added that Dilantin-induced 
gingival hyperplasia may aggravate existing periodontitis.

A VA dental and oral examination was conducted again in 
July 2001.  The examiner stated that a review of the 
medical records and claims folder indicated that the 
veteran had a history of seizures.  An examination showed 
that the veteran had loss of all maxillary teeth and a 
completely edentulous maxillary arch.  The extent of bone 
loss was severe, and he had severe periodontitis in the 
mandibular arch.  The examiner opined that the loss of 
teeth in both the mandibular and the maxillary arches was 
a direct result of periodontitis, which was due to 
improper oral hygiene resulting in accumulation of 
bacterial plaques along the gingival margin that weakened 
the soft tissue and bony structures that support the 
teeth.  The examiner noted that when he had examined the 
veteran in June 1999, he had indicated that the veteran 
was taking Dilantin, and that was incorrect.  The veteran 
had not taken Dilantin since 1978-79.  The examiner added 
that Dilantin did induce gingival hyperplasia, which could 
be controlled with proper oral hygiene and/or 
gingivectomy.  However, once periodontitis developed, 
Dilantin-induced gingival hyperplasia might aggravate the 
existing periodontitis.  However, the examiner said, the 
veteran's medical records and claims folder indicated that 
in June 1980, a clinician had stated that the veteran had 
no intraoral pathology and that the teeth were in a good 
state of repair.  The veteran only took Dilantin, 
according to his history and the medical records, from 
1978 to 1979.  Since the examiner had no dental records 
from that time, he could only assume, based on the 
clinician's June 1980 statements, that the veteran's oral 
health was then adequate.  The examiner therefore 
concluded that the Dilantin did not have a severe adverse 
effect on the veteran's oral health.  The dental 
examination and x-rays taken in March 1998 showed severe 
periodontitis in both the maxillary and mandibular arch, 
and a number of teeth were removed due to severe 
periodontitis.  It was the examiner's

opinion that the veteran's periodontitis was simply due to 
improper oral hygiene, not using a tooth brush, tooth 
paste, and denta1 floss, and had nothing to do with the 
Dilantin taken in 1978 and 1979.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran 
of information and evidence needed to substantiate and 
complete a claim, the veteran has been advised of the 
applicable laws and regulations, and the evidence needed 
to substantiate his claim, by letters from the RO and the 
statement of the case and supplemental statements of the 
case.  In an August 2001 letter and supplemental statement 
of the case, he was informed of the VCAA and what evidence 
the VA would obtain.  The veteran was also asked to advise 
the VA if there were any other information or evidence he 
considered relevant to his claim so that VA could assist 
him by obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has failed to identify any additional dental or 
medical records that may be pertinent to his claim.  In 
this regard, the Board points out that the duty to assist 
is not always a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA or prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The veteran is claiming service connection for the loss of 
teeth as the direct result of the use of the medication 
Dilantin, which was prescribed to treat his service-
connected seizure disorder.  He states that he has several 
teeth removed every month due to the Dilantin he took for 
his seizure disorder.  

The evidence shows some ambiguous dental findings the year 
after the veteran's separation from service, when dental 
calculus was diagnosed in July 1980.  However, loss of 
teeth due to periodontitis was first shown many years 
after service.  The Board notes that the June 1999 dental 
examination suggested that the veteran's use of Dilantin 
for his service-connected seizure disorder may have 
contributed to his dental pathology; however, the VA 
dental examiner who proffered that opinion subsequently 
reviewed the veteran's entire claims file as part of a 
July 2001 dental examination and reported that the history 
recorded on the earlier examination that the veteran was 
taking Dilantin was wrong and that the veteran had, in 
fact, discontinued Dilantin in 1979.  The examiner further 
found that the veteran's periodontitis, which caused loss 
of teeth, was not related to the use of Dilantin many 
years earlier but rather was due to improper oral hygiene.  
This opinion is consistent with the historical record, was 
based on a thorough review of all the evidence, and was 
performed by an appropriate specialist.  Thus, the opinion 
is quite persuasive.  The Board concurs, and finds that 
the preponderance of the evidence is against the claim for 
service connection for loss of teeth secondary to 
medication for his service-connected seizure disorder.  
Accordingly, the benefit-of-the-doubt rule does not apply, 
and service connection for loss of teeth secondary to 
medication for a service-connected disability must be 
denied.  See 38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Secondary service connection for tooth loss is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

